*849ORDER
PER CURIAM.
Plaintiffs-police officers appeal from the grant of summary judgment in favor of defendant-city on their action to recover additional wages for work performed.
We have reviewed the record on appeal and find the judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. A written opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
The judgment of the trial court is affirmed. Rule 84.16(b).